Case: 4:18-cr-00975-ERW Doc. #: 437 Filed: 05/21/21 Page: 1 of 2 PageID #: 3394




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       No. S1-4:18 CR 975 ERW
                                             )
DUSTIN BOONE and                             )
CHRISTOPER MYERS,                            )
                                             )
                                             )
       Defendants.                           )

                    MOTION FOR LEAVE TO FILE SEALED DOCUMENT

       COMES NOW, the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Carrie Costantin and Robert F. Livergood,

Assistant United States Attorneys for said District, and requests leave to file under seal the

Government’s Response to Defendant Myers’ Motion to Sever and Combined Memorandum of

Law in Support [Document 428]. The Government seeks leave to file its Response under seal

because it responds to a sealed motion from defendant Myers.

                                                 Respectfully submitted,

                                                 SAYLER A. FLEMING
                                                 United States Attorney

                                                  /s/ Carrie Costantin
                                                 CARRIE COSTANTIN #35925MO
                                                 ROBERT F. LIVERGOOD, #35432MO
                                                 Assistant United States Attorneys
                                                 111 S. 10th Street, Rm. 20.333
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200




                                                 1
Case: 4:18-cr-00975-ERW Doc. #: 437 Filed: 05/21/21 Page: 2 of 2 PageID #: 3395




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021, the foregoing was filed electronically with the Clerk

to be served by operation of the Court’s electronic filing upon the following:

Patrick S. Kilgore
Attorney for Dustin Boone
1015 Locust
Suite 914
St. Louis, MO 63101
Email: patrick@patrickkilgorelaw.com;

N. Scott Rosenblum
Attorney for Christopher Myers
120 S. Central Ave.
Suite 130
Clayton, MO 63105
Email: srosenblum@rsflawfirm.com;


                                             /s/ Carrie Costantin
                                             CARRIE COSTANTIN #35925MO
                                             Assistant United States Attorney




                                                2
